IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

NATHAN J. MACK,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2850

JULIE L. JONES, SEC., FLA.
DEPT. OF CORRECTIONS,

      Appellee.


_____________________________/

Opinion filed May 8, 2017.

An appeal from the Circuit Court for Leon County.
George S. Reynolds, III, Judge.

Nathan J. Mack, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Erik Kverne, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, BILBREY, and WINOKUR, JJ., CONCUR.